Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0315995 (Reynier) in view of US PGPub 2018/0198114 (Bonhomme).
With respect to claim 1, Reynier teaches a lithium-ion accumulator (battery) comprising a positive electrode (cathode) having an active material, a negative electrode (anode), and an electrolyte (PP 0026).  The positive electrode may 

    PNG
    media_image1.png
    114
    181
    media_image1.png
    Greyscale

(PP 0044-0046) which is a dilithium ketomalonate, and reads on the prelithiation agent of the instant claim.  The negative electrode comprises an active material such as a silicon-lithium alloy (PP 0064).  Reynier fails to teach that the anode is silicon-dominant.  
Bonhomme teaches that silicon may be used as an active material in anode in lithium batteries (PP 0066).  Silicon particles can increase the specific lithium insertion capacity of the electrode material, however with silicon absorbs lithium ions, it experiences a large volume increase which can cause electrode structural integrity issues (PP 0074), therefore the silicon should be included in an amount of less than 90% (PP 0075), such as 73.7% (PP 0101).  It would have been obvious to one of ordinary skill in the art at the time of filing to use silicon in an amount, such as about 73.7% as taught by Bonhomme for the silicon anode active material of Reynier in order to increase the specific lithium insertion capacity without causing structural integrity issues. 
With respect to claim 2, Reynier and Bonhomme fail to teach that the dilithium ketomalonate sacrificial salt irreversibly provides lithium to the anode during charge, however it is the same chemical composition used for the same function in a battery, and therefore one of ordinary skill in the art would expect that the sacrificial salt would irreversibly provide lithium to the anode during charge.  A 
With respect to claim 12, Reynier teaches that the sacrificial salt contributes lithium ions to form a passivation layer on the surface of the negative electrode during the first charge (PP 0030).  The passivation layer would be a prelithiation of the anode.
With respect to claim 13, Reynier teaches that the positive electrode may be formed by adding the sacrificial salt into the precursor composition of the positive electrode (PP 0034) (adding the sacrificial salt into a cathode material slurry), depositing the material on to a current collector (PP 0060), and drying (PP 0087).  The current collector may be a thin aluminum (PP 0086), which would read on a metal foil.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0315995 (Reynier) and US PGPub 2018/0198114 (Bonhomme) as applied to claim 13 above, and further in view of US PGPub 2018/0277851 (You).

Reynier and Bonhomme teach the method as discussed above, but fail to teach the first charging is done at a higher than room temperature.  You teaches a passivation layer formation wherein the passivation layer is formed at a high temperature of about 60oC among the initial charging and discharging conditions of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1, 2, and 12-17 under Tarascon and Bonhomme have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724